Name: Commission Regulation (EC) No 2408/97 of 3 December 1997 amending Regulation (EEC) No 1609/88 as regards the latest date by which butter must have been taken into storage in order to be sold pursuant to Regulations (EEC) No 3143/85 and (EEC) No 570/88
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  marketing
 Date Published: nan

 4. 12. 97 I EN I Official Journal of the European Communities L 332/39 COMMISSION REGULATION (EC) No 2408/97 of 3 December 1997 amending Regulation (EEC) No 1609/88 as regards the latest date by which butter must have been taken into storage in order to be sold pursuant to Regulations (EEC) No 3143/85 and (EEC) No 570/88 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 587/96 (2), and in particular Article 6 (6) thereof, Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 570/88 of 16 February 1988 on the sale of butter at reduced prices and the grant of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs (3), as last amended by Regulation (EC) No 531 /96 (4), the butter put up for sale must have been taken into storage before a date to be determined; Whereas, in view of the trends on the butter market and the quantities of stocks available, the date in Article 1 of Commission Regulation (EEC) No 1609/88 (5), as last amended by Regulation (EC) No 2224/97 (6), relating to the butter referred to in Regulation (EEC) No 570/88 , should be amended: Article 1 In Article 1 of Regulation (EEC) No 1609/88 , the first subparagraph is hereby replaced by the following: 'The butter referred to in Article 1 of Regulation (EEC) No 570/88 must have been taken into storage before 1 July 1997.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 December 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ L 206, 16 . 8 . 1996, p . 21 . 0 OJ L 55, 1 . 3 . 1988 , p. 31 . (4) OJ L 78, 28 . 3 . 1996, p . 13 . (5) OJ L 143, 10 . 6 . 1988 , p . 23 . (*) OJ L 305, 8 . 11 . 1997, p . 25 .